Vickers and Cartwright, JJ., dissenting: We do not concur in the foregoing opinion. We are of the opinion that the statement of Philip McEwen, a copy of which appears in the opinion of the court, was erroneously admitted in evidence against plaintiff in error, and that this error is not cured by the oral statement of the trial court limiting its application to McEwen, or by the instruction directing the jury that they could only consider such statement as against McEwen. If such statement could be regarded as a confession or an admission against the interests of McEwen, its admission would not be error when its application was properly limited to the author of the statement. But this statement was not a confession. There is nothing in it which directly or impliedly connects McEwen with the commission of the crime charged. A confession is not equivalent to a statement or a declaration. A confession, in its legal sense, means an acknowledgment of guilt, (1 Greenleaf on Evidence, sec. 170; 8 Cyc. 562; Johnson v. People, 197 Ill. 48; Michaels v. People, 208 id. 603.) A careful reading of McEwen’s statement will disclose that it has none of the elements of a confession in it. Instead of admitting his participation in the .offense he asserts his innocence, and states facts which, if believed by the jury, would necessarily result in the conviction of plaintiff in error of murder. We do not think that the ground upon which the opinion of the court justifies the admission of this statement is tenable. It is said by the majority opinion that “it was necessary, in order to make a case against the defendant Philip McEwen, that the People should' identify him as being one of the persons who were present at the saloon at the time William' Bielski was shot.” Certainly the statement implies that Philip McEwen was present, but the record does not show that he ever denied being present, and if he had and this fact was in issue, what would it avail the prosecution to prove that he was present if by the same statement his innocence was established? We doubt if any prosecuting attorney who was in good faith seeking to convict McEwen would ever offer such a statement against him. The statement was highly prejudicial to plaintiff in error, and his conviction and McEwen’s acquittal might reasonably be expected to follow with this statement before the jury. It is true that the court stated to the jury that they could only consider such statement with reference to McEwen, and also gave an instruction to the same effect. In view of the character of the statement this did not cure the error. There was nothing in it which could be considered by the jury as against McEwen but very much that was highly prejudicial to McCann, and for that reason the statement should have been excluded entirely from the consideration of the jury, and in our opinion the court committed reversible error in refusing to so hold. The statement was that Philip McEwen went to the saloon with his brother and plaintiff in error and engaged in shaking dice with them. There is not a sentence in the statement that could have been separated from the rest and given to the jury so as not to affect plaintiff in error. The only possible effect of the statement would be to clear the maker of it and convict plaintiff in. error. It certainly did not become competent by reason of McEwen’s subsequent contradiction of it. We are also of the opinion that the conduct of the attorney for the People in the cross-examination of plaintiff in error was highly prejudicial. It is the duty of a public prosecutor to co-operate with the court to enforce the law against the guilty and to see that all persons charged with crime have a fair trial. In making the statement, in the presence of the jury, that certain evidence may go out “if I am not permitted to go into the hold-up business,” the prosecutor was guilty of conduct the effect of which was to raise an unfavorable suspicion in the minds of the jurors against tire prisoner. The statement clearly implies that if the State was permitted to go into “the hold-up business” the hole in the hat and the scar on the head would be accounted for. An intimation of this character by the prosecuting attorney not only tended to discredit the plaintiff in error as a witness, but was calculated to cause the jury to look upon the plaintiff in error as a professional crook, who had committed other crimes which the rules of law would not permit the attorney to go into. We think the point is saved by the exception taken and that rights of the prisoner were unduly prejudiced in this regard. We are "of the opinion that the prisoner has not had a fair trial in view of these erroneous rulings, and that the judgment below should be reversed and the cause remanded for another trial.